UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K/A ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED NOVEMBER 30, 2010 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53592 ALTO GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 27-0686507 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 Park Avenue Suite 2431, New York, NY (Address of principal executive offices) (Zip Code) (212) 803-8187 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12(g)of the Act: The registrant has previously filed a registration statement on Form 8-A relating to the registration of its common stock, par value $0.00001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesoNoý Indicate by check mark whether the issuer (1)filed all reports required to be filed by Sections 13 or 15(d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesýNoo Table of Contents Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesýNo Based on the closing price of our common stock as listed on the Electronic Bulletin Board, the aggregate market value of the common stock of Alto Group Holdings, Inc. held by non-affiliates as of February 15, 2011 was $3,533,600. As of March 15, 2011 there were 274,013,332 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. 2 Table of Contents TABLE OF CONTENTS PARTI 5 ITEM 1. BUSINESS 5 ITEM 1A. RISK FACTORS 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITYHOLDERS 15 PARTII 16 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES 16 ITEM 6. SELECTED FINANCIAL DATA 17 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 17 ITEM 7B. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 23 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 45 ITEM 9A(T). CONTROLS AND PROCEDURES 45 ITEM 9B. OTHER INFORMATION 45 PART III 46 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 46 ITEM 11. EXECUTIVE AND DIRECTOR COMPENSATION 49 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 51 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 52 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 54 PART IV 54 ITEM 15. EXHIBITS 54 SIGNATURES 55 3 Table of Contents EXPLANATORY NOTE This Form 10-K/A amends the Registrant’s Annual Report on Form 10-K for the year ended November 30, 2010, filed with Securities and Exchange Commission on March 16, 2011. The purpose of this Amendment No. 1 is principally to amend the following items: 1. Item 11, “Executive and Director Compensation” is amended to include stock awards in the Summary Compensation Table”. 2. Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” is amended to update the Beneficial Ownership table to March 15, 2011. This Amendment No.1 has no effect on the Registrant’s financial statements and does not reflect events that occurred subsequent to the filing of the Original Report. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Please see the note under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation,” for a description of special factors potentially affecting forward-looking statements included in this report. PARTI ITEM 1. BUSINESS. Organization Company Information.Alto Group Holdings, Inc. (sometimes referred to herein as “Alto,” the “Company,” “we,” “us,” or “our”) was incorporated in the State of Nevada on September 21, 2007.We are an exploration stage corporation. An exploration stage corporation is one engaged in the search of mineral deposits or reserves which are not in either the development or production stage.We maintain our statutory registered agent's office at National Registered Agents, Inc. of NV, 1000 East William Street, Suite 204, Carson City, Nevada 89701 and our business office and mailing address is 245 Park Avenue, Suite 2431, New York, NY 10167. Our telephone number is (212) 803-8187. Vision, Mission, and Goals.We believe that the price of precious metals, ores and other commodities will continue to move higher over the long term, commensurate with increases in aggregate world demand and a sustained decline in the U.S. dollar resulting from looming inflation and unsustainable government debt levels.We expect these trends will drive investors to include more traditional "safe haven" investments in their portfolios, consisting of gold, precious metals and natural resource commodities.We seek to explore, develop and produce mineral resources in favorable jurisdictions where exploration and exploitation is promoted by governments in mining "friendly" territories.In the short-term, we intend to identify, explore and develop concessions such that a resource calculation can be made under compliant engineering standards. Our near term goals include obtaining a series of studies from third-party engineers to “prove up” deposits in which we have an interest as financially viable, mineable ventures.Our mid-term goals include moving the Company into a production phase through organic growth, by 4 Table of Contents acquisition, or in partnership with existing producers and ultimately creating an inviting target for merger or acquisition by one of the world's top majors. Mining Concessions and Interests We hold rights to certain mineral interests in Mexico and Africa, and seek to acquire additional interests in mineral holdings in these regions as well as in South America.If we are able to successfully develop the interests we acquire, we may engage in (or contract with third parties for the) extraction and production of the minerals involved, may sell these interests, or pursue a combination of the foregoing.The following is a summary of these various interests: Los Tres Machos.On March 12, 2010, we acquired “Los Tres Machos” (the three mules) a gold and silver mining concession located in Jalisco in the state of Guadalajara, Mexico.The Los Tres Machos concession covers 1,000 hectares of staked and sampled mineral lands owned by the Republic of Mexico.This concession also allows for open pit excavation.The property is easily accessible by all weather-surfaced roads from Huejuquilla.Electrical power is available from the national grid situated close at hand. Water is abundant in nearby streams and rivers, which is an important factor for future production infrastructure needed on commercial scale.A skilled labor pool is also available in the area walking distance from the mine site and there are approximately 50 mining companies currently in the surrounding region. Substantial mining activities dating back hundreds of years have taken place in the region and within the area represented by the Los Tres Machos concession.Within the concession, there are 15 shafts of varying depths showing high-grade ore.During the period of Spanish conquest, these shafts were dug by hand using steel and the old methods of utilizing heat and cold water to fracture the rock. Between December 2005 and May 2006, Mexican Hunter Exploration S.A. de C.V. (“MHE”), carried out field and geological work and commissioned extensive assay testing utilizing both Mexican and Canadian assay labs to re-confirm accrete results.At present the Company has calculated a possible resource on this property of 300,000,000 tons grading 1.00 gram of Au per ton and 100 grams of Ag per ton, although a NI 43-101 assessment has not yet been produced.We believe that this property could be a world-class open pit mine with no stripping required producing as much as 10 million ounces of gold and 1 billion ounces of silver.In March 2010, MHE sold its rights to the Los Tres Machos concession to the Company as described further in this Memorandum. The Company plans to complete mapping, geo-chemical, geological, drilling and a NI 43-101 geological report on the Los Tres Machos gold and silver mines.The core-drilling program, which will be started early this year, will begin to make the reserves bankable on an institutional level.The total budget is estimated at $700,000. The Company has also staked an additional 500 hectares around Los Tres Machos for additional expansion of the exploration program planned. Zuna.Contemporaneous with our acquisition of the Los Tres Machos mining concession, we also acquired the “Zuna” gold and silver concession, which is also located in Jalisco, Guadalajara, Mexico, covering 750 hectares of staked and sampled mineral lands.With respect to Los Tres Machos and Zuna, a geological summary was prepared in 2007 describing their respective characteristics, physiography, and initial sampling results from each site.We intend to conduct exploration activities with the objective of obtaining separate NI 43101 or equivalent valuation reports estimating the value of gold and silver deposits held therein. 5 Table of Contents We have estimated a 5,000,000 ton gold deposit, although this has not been verified with a NI 43-101 report.Nevertheless, we anticipate that the Zuna concession will ultimately be proven as a major deposit of gold and silver mineralization and will have the potential to be declared a world class mine once drilling is completed.The exploration work will require proper ground controls, mapping, geological, topographical, geochemical and core drilling. La Cienega.The Company has an agreement to operate and develop the La Cienega mining concession, comprising approximately 200,000 hectares or almost 500,000 acres in the heart of the famous Golden Triangle district of the Mojave - Sonoran Megashear in Northern Sonora, Mexico.Although gold has been mined in the Golden Triangle for centuries and most of the work been by hand, labor intensive methods. Preliminary testing investigations have shown that much of the Placer gold has not been mined by the local "Gambusino's" (prospectors) with their hand methods such as "dry shaker cradle boxes" and "panning" and that substantial economic reserves of gold bearing gravels remain. The location of such heavy concentrations of dry placer gold deposits within the alluvium of the Golden Triangle valleys is evidence of relatively unexplored lode gold deposits within the district.Many high grade quartz veins are visible in the ranges of low hills bordering the alluvial valleys and some of these have been worked historically down to the water table and given up on due to the lack of pumps, power ect.Hard rock/lode deposits are also prevalent under the alluvial deposits of the pediment deposits. Although very little exploration effort has been expended in search for disseminated deposits, we believe that the geological elements are present in the district for the location of massive bulk gold deposits.Sediment hosted, Carlin type deposits are present in the lower Paleozoic sedimentary rocks of the district as well as 3 high grade bonanza type ore shoots which can often shed massive multi kilo gold nuggets usually found at the base lines of hill sides, but systematic exploration has not been undertaken. The upper portion of the deposit has an average thickness of 3 meters of unconsolidated gravel overlying a "Caliche" surface.The initial test work that was done in mid 2008 was designed to evaluate portions of the unconsolidated material, including areas of unconsolidated material within the conglomerates. At that time it was estimated that the older conglomerate area has a surface of 250 hectares (500 acres) or a potential volume of 32,000,000 cubic meters (approx. 10,000,000 cubic yards). Assuming a cut-off of 2 grams per cubic meter, based on the current price of gold, we believe that the placer could hold substantial value for the Company if the site is developed. In January 2011, the Company acquired a Madden Steel, Inc. S5 gold mining trommel that has the capacity to handle 100 tons of material per hour.Although it has not been placed into operation, we intend to deploy the trommel in respect of the La Cienega concession.Once deployed, assuming that the La Cienega concession contains an average gold content of 2 grams of gold per cubic yard (approximately $86.00 at the present bullion spot price), if the trommel were to operate consistently for 12 hours per day for 30 days, the gross production potential of the trommel could approximate over $3.0 million in gross revenue per month. Although we intend to deploy the trommel as soon as possible, we cannot guarantee you that the trommel will be deployed within a reasonable period, will be operational on a continuous basis when and if deployed, or will achieve the yield and at the prices discussed herein.All such activities are and will be subject to general economic conditions, commodity prices, government 6 Table of Contents regulations, labor shortages, capital availability and, significantly, the gold content within the La Cienega concession. Bogue River.On November 29, 2010, the Company executed a letter of intent to acquire the Bogue River Dredge Concession in Mali, West Africa.The Bogue River Concession comprises a 10 kilometer long permit with 500 meter wide easement on both sides on the Bogue River in the Bougouni Region of Mali.Placer gold deposits in rivers occur during long periods of time, draining streams in gold mining areas to feed gold rich sediments eroded from the country rocks into rivers systems which can contain substantial amounts of gold. These river valleys can also be host to many levels of sedimentary terraces that contain gold bearing material which, with today's technology, can be successfully extracted at very economical rates with no chemical processes needed.The Company has recently filed an application with the Mali Ministry of Mines to increase the size of the concession an additional 10 kilometers to provide for longer-term development and sustainability of the project. In December 2010, the Company acquired a Nessie N8DX cutter head dredge to be deployed in the Bogue River Concession, which is able to extract material at the rate of 100 yards per hour.Although the dredge has not yet been put into operation, assuming that the Bogue River concession contains an average grade of 1 gram of gold per cubic yard (approximately $43.00 at the present bullion spot price), if the Company’s dredge were to operate consistently for 12 hours per day for 30 days, the gross production potential of this dredge, and others that may be planned for the Bogue River Concession with similar operational and yield characteristics, could approximate over $1.5 million in gross revenue per month. Although we intend to deploy the dredge as soon as possible, we cannot guarantee you that the dredge will be deployed within a reasonable period, will be operational on a continuous basis when and if deployed, or will achieve the yield and at the prices discussed herein.All such activities are and will be subject to general economic conditions, commodity prices, government regulations, labor shortages, capital availability and, siginfiantly, the gold content within the Bogue River concession. Berila.In January 2011, we acquired certain exploration and development rights with respect to the Berila gold mining concession, which is also located in Mali. The Berila concession hosts a major potential load gold deposit referred to as the Kola primary zone. Approximately 5,000 plus artisan workers are exploiting the surface area covering a zone of 1,100 meters by 400 meters.In this area, the gold in the rock and on the surface soil is very well defined and local residents have discovered that they can afford motorcycles, generators, pumps and crushers to increase their small scale production efforts.The high-grade gold veins have areas that run from 20 g/t to over 100 g/t and merit additional exploration work on a commercial level to determine a proven gold resource and mine plan. The geology of the Berila area is complex with rock formations which show several important episodes of sedimentation from conglomerates to sand and silt. This basin was intruded by different generations of intrusion from granitic to late phase gabbros. The structural activity in the area is typical of West Africa, which is dominated by north-north-east, north-north-west and east-west faults systems. These structures are the conduits for the gold bearing hydrothermal solutions that has precipitated in large quantities in the Kola primary zone. This zone has been weathered in time. The alternating monsoon and dry season has over time washed the upper part of the gold zone down gulches and tributaries to the Bagoe River. Several kilometers of the river are being worked for gold by the local artisans. 7 Table of Contents The first systematic exploration work in the Kola primary zone started about thirty years ago with artisanal work where the indigenous population has panned gold from alluvial deposits led to the discovery of the Berila primary deposit. Current gold production from the prospect is derived from both eluvial and alluvial gold deposits. A labor force of approximately 5,000 local inhabitants using primitive means is currently carrying out mining on a small scale and testifies to the richness of the area. Within the artisanal is that a large quantity of gold has been eroded from the main Kola deposit, concentrated in alluvial and local artisans are producing large quantities of gold both from the primary source and the alluvial horizons.The gold in auriferous placers may come from one or more sources with this property. The main type, as in the Kola area of Mali has originated from auriferous quartz veins primary deposits. The mechanical agencies assisting in the transport and winnowing of gold into placers at Kola are gravity, the running water of streams and rivers. The weathered deposit extends over 1,100 meters North to South and averages 400 meters wide. The deposit is worked by sinking narrow shafts in the weathered bedrock through the duricrust to gold-rich saprolite and even into hard rock. The gold mineralization is generally hosted in primary quartz veins containing disseminated sulphide mineralization and frequent manganese oxides. Two generations of quartz veins are known: 1. Bull white quartz which is low grade, and; 2. Smokey mineralized quartz where grades can run as high as 100 g/t. The workers select and high grade the quartz, use mechanical crushers and panned the concentrates, making better than national average return for their time and efforts, albeit at a small scale. Given the dimensions of the working area in the Berila concession (1,100m by 400m by 30m (depth) and a grade of 5 g/t) the present in-potential ground value of the concession could have significant value, although we have not yet verified any such deposits. Importantly, although we believe that the mineral concessions described above in respect of Los Tres Machos, Zuna, La Cienega, Bogue River, and Berila may contain valuable deposits that would inure to the benefit of the Company and its shareholders, we cannot assure you that commercially viable deposits exist on any of these properties until further exploration and development has been undertaken and a thorough economic feasibility analysis has been prepared.We are actively seeking to raise working capital sufficient to begin exploration and development of these concessions, as well as for other development opportunities. We have not generated any revenues since the inception of the Company and we have been issued a “going concern” opinion from our auditors.We have no plans to change our business activities from the exploration and development of mining interests with the objective of including extraction and production operations as a core component of the business of the Company. Property Interests and Mining Claims in General Mining claims are subject to the same risk of defective title that is common to all real property interests. Additionally, mining claims are self-initiated and self-maintained and therefore, possess some unique vulnerabilities not associated with other types of property interests. It is impossible to ascertain the validity of unpatented mining claims solely from an examination of public real estate records and, therefore, it can be difficult or impossible to confirm that all of the requisite steps have been followed for location and maintenance of a claim.Furthermore, as these interests are derived from mining claims in foreign jurisdictions, the risk of a defective claim or other problems with ownership and development of the claim (including but not limited to the right of eminent domain) is compounded further.If the validity of a patented mining claim or 8 Table of Contents mineral interest is challenged by an applicable governmental body on the grounds that mineralization has not been demonstrated, the claimant has the burden of proving the present economic feasibility of mining minerals located thereon. Such a challenge might be raised at any stage of development or at the commencement of production, or simply when the government seeks to include the land in an area to be dedicated to another use. Reclamation In most jurisdictions where we have or are seeking to develop mineral interests, we generally are required to mitigate long-term environmental impacts by stabilizing, contouring, resloping and revegetating various portions of a site after mining and mineral processing operations are completed. These reclamation efforts will be conducted in accordance with detailed plans, which must be reviewed and approved by the appropriate regulatory agencies. Government Regulation Mining operations and exploration activities are subject to various national, state/provincial, and local laws and regulations, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We will obtain the licenses, permits or other authorizations currently required to conduct our exploration program. We believe that we are in compliance in all material respects with applicable mining, health, safety and environmental statutes and the regulations applicable to the mineral interests we now hold in Mali and Mexico. Our mineral exploration program in Jalisco, Mexico is subject to “Ley Minera,” which is the section of federal legislation that governs Mexico’s mining sector. The General Directorate of Mines, under the authority of the General Mining Coordinator, has the authority to enforce federal mining law in Mexico. Environmental Regulations Our activities are subject to various national and local laws and regulations governing protection of the environment. These laws are continually changing and, in general, are becoming more restrictive. We intend to conduct business in a way that safeguards public health and the environment. We will conduct our operational compliance with applicable laws and regulations. Changes to current state or federal laws and regulations in Mexico, Mali, or other countries where we hold mineral interests could, in the future, require additional capital expenditures and increased operating and/or reclamation costs. Although we are unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could impact the economics of our projects. During 2010, we had no material environmental incidents or non-compliance with any applicable environmental regulations. 9 Table of Contents Industry and Competition The Gold Market Gold has increased in value from $400 per Troy ounce in early 2005 to over $1,400 by the end of 2010. The price of gold has been on a relatively steady increase in the past five years, with some disruption in this trend during 2008. Deleveraging in 2008, which caused many financial institutions to sell hard assets, drove the price decline from a high of approximately $1,000 in late 2007 to a low of approximately $700 in mid 2008.In 2010, gold outperformed most other asset classes, with the spot price appreciating more than 31% during the year.Since one of the most widespread uses of gold is as a store of value, interest in owning the metal has increased significantly since the lows of 2008. The large fiscal stimulus of the US, Europe and China has heightened the concern for future inflation, driving additional interest in owning gold. Gold is a currency without a country, and as such is preferred when confidence falls in any one of the major currencies, or when international tensions build. Physical demand for gold has outpaced the discovery of new deposits and the introduction of new supply from developing deposits in the past decade.The supply and production shortfall has been partly offset by central banks selling and the recycling of scrap gold.In the wake of the financial crisis of 2008, central banks have reversed course, holding and purchasing gold. China and India have both reported increases in their gold reserves. We believe that concerns over future US inflation may be valid, regardless of the actual magnitude of inflation in the future.The balance sheet of the U.S. Federal Reserve grew from zero in 1913 to approximately $500 billion in 1997, over an 84 year time period. A second $500 billion was added to the Fed’s balance sheet from 1997 through September 2008.An additional $1,000 billion was added in September and October of 2008 in an attempt to stave off a further deterioration in the U.S. economy and provide additional liquidity necessary for a sustainable economic recovery.Although such actions may have been necessary from a macroeconomic perspective, we believe this has contributed to appreciable demand for gold by investors as a hedge against inflation of the U.S. Dollar.We further believe that, rather than a temporary aberration which often occurs in commodity pricing, U.S. monetary policy has contributed to systemic long-term upward pressure in the price of gold. The Mining Industry The mining industry is highly fragmented, as there are many gold and silver prospectors and producers, both small and large, in every market and region throughout the world.As these metals are well established commodities with well established markets, a production-stage mine will undoubtedly have a ready market for extracted minerals.Nevertheless, the global economic downturn has weakened the mining sector, which is expected to witness greater consolidation and reliance on non-traditional sources of financing to develop mining properties.In addition, we expect that the industry will also likely see a greater degree of vertical integration of mineral extraction and distribution firms. 10 Table of Contents ITEM 1A. RISK FACTORS. This report, including Management’s Discussion and Analysis of Financial Condition or Plan of Operation, contains forward-looking statements that may be materially affected by several risk factors, including those summarized below: Risks Relating to Our Company Since we are a relatively new business, investors have no basis to evaluate our ability to operate profitably. We were originally organized in 2007 and have had no revenues from operations since our inception.As an exploration stage company, we face all of the risks commonly encountered by other new businesses, including the lack of an established operating history, need for additional capital and personnel, and intense competition. There is no assurance that our business plan will be successful. The report of our independent accountants on our financial statements for the year endedNovember 30, 2010 includes a “going concern” qualification, meaning that there is substantial doubt about our ability to continue in operation. The report cited the following factors in support of our accountant’s conclusion: (i) the substantial losses we incurred for the years ended November 30, 2010 and 2009 and the period from inception (September 21, 2007) to November 30, 2010; (ii) our lack of substantial operating revenue; and (iii) our dependence on loans and the sale of equity securities and receipt of capital from outside sources to continue in operation. From inception to November 30, 2010, we have accumulated significant losses.If we are unable to obtain additional financing or eventually produce revenue, we may be forced to sell our assets, curtail or cease operations. In any event, investors in our common stock could lose all or part of their investment. We are dependent upon receipt of additional working capital to fund our business plan. Our working capital at November 30, 2010 was insufficient to fund our business plan. We will require additional capital to continue our business operations.We will need to obtain additional financing from outside sources within the next 12 months in order to continue to fund our business needs. There is no assurance that funds will be available from any source or, if available, that they can be obtained on terms acceptable to us. If we are unsuccessful in addressing these needs, we may cease our business activities. As a result, investors may lose all or a part of their investment. Governmental laws and regulations may add to our costs or limit our activities. Our operations are affected from time to time in varying degrees by governmental laws and regulations. We may be required to make significant capital expenditures to comply with governmental laws and regulations. It is also possible that these laws and regulations may in the future add significantly to our operating costs or may significantly limit our activities. Competition is intense, and we have limited financial and personnel resources with which to compete. We expect to be at a disadvantage when competing with many firms that have substantially greater financial and management resources and capabilities. Our operations and resources are not diversified. Our limited financial resources limit our ability to diversify our operations. The inability to diversify activities into more than one area will subject us to economic fluctuations within a particular business or industry and therefore increase the risks associated with our operations. We depend heavily upon our management.We are heavily dependent upon the skills, talents, and abilities of our management team to implement our business plan.The loss of the 11 Table of Contents services of one of our executive officers would have a material adverse effect upon our business and financial condition. We depend heavily upon outside advisors. To supplement the business experience of our employees, we employ accountants, technical experts, appraisers, attorneys, or other consultants or advisors. The selection of any such advisors will be made by us without any input from stockholders. Furthermore, it is anticipated that such persons may be engaged on an “as needed” basis without a continuing fiduciary or other obligation to us or the shareholders.In the event we consider it necessary to hire outside advisors, we may elect to hire persons who are affiliates, if they are able to provide the required services. While we presently believe that we have adequate internal controls over financial reporting, we will be required to evaluate our internal controls under Section 404 of the Sarbanes-Oxley Act of 2002 annually and any adverse results from such evaluation could result in a loss of investor confidence in our financial reports and have a material adverse effect on the price of our common stock.Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we have furnished a report by our management on internal controls for the fiscal year ended November 30, 2010. Such a report contains, among other matters, our assessment of the effectiveness of our internal controls over financial reporting, including a statement as to whether or not our internal controls are effective. This assessment must include disclosure of any material weakness in our internal controls over financial reporting identified by our management. While we believe our internal controls over financial reporting are effective as of the date of this report, there is no assurance that we can retain that control in the future, as our business expands. In addition, our evaluation of the effectiveness of our internal controls will be subject to audit by our independent registered accountants in the future and there is no assurance that they will agree with our assessment. If we are unable to maintain the effectiveness of our controls, or if our accountants do not agree with our assessment in the future, investors could lose confidence in our financial reports and our stock price may decline. Because we do not have an audit or compensation committee, shareholders will have to rely on our Board of Directors, a member of which is also an executive officer and as such is not “independent” as defined by a national securities exchange, to perform these functions. We do not have an audit or compensation committee. These functions are performed by our Board of Directors as a whole and two of the members of our Board do not meet the definition of “independent” under the rules of any national securities exchange. Since our current Board members include members of management, there is a potential conflict where this individual participates in discussions concerning management compensation and audit issues that may affect management decisions. We provide for indemnification of officers and directors. The Nevada Business Corporation Act provides for the indemnification of directors, officers, employees, and agents, under certain circumstances, against attorney’s fees and other expenses incurred by them in any litigation to which they become a party from their association with or activities on our behalf.We will also bear the expenses of such litigation for any of our directors, officers employees, or agents, upon such person’s promise to repay the Company therefore if it is ultimately determined that any such person shall not have been entitled to indemnification. This indemnification policy could result in substantial expenditures by us. The liability of our directors and officers is limited. The Nevada Business Corporation Act excludes personal liability of directors and officers for monetary damages for breach of fiduciary duty except in certain specified circumstances. Accordingly, we will have a much more limited right of action against our directors and officers than otherwise would be the case. This 12 Table of Contents provision does not affect the liability of any directors or officers under federal of applicable state securities laws. Risks Related to Our Common Stock Our Chief Executive Officer holds a majority of the voting shares of the Company which will limit your ability to influence the outcome of any shareholder vote. Our executive officers and directors beneficially own approximately 92.57% of the voting shares of our company as of February 15, 2011.Moreover, our Chief Executive Officer, Mark Klok, beneficially holds 2,066,000,000 voting rights and is able to vote together with holders of our common stock on all matters upon which our common stockholders may vote.Consequently, Mr. Klok may unilaterally determine the election of our board of directors and, therefore, the direction of our business.Under our Articles of Incorporation, the vote of a majority of the shares outstanding is generally required to approve most shareholder action. As a result, Mr. Klok will be able to control the outcome of shareholder votes for the foreseeable future, including votes concerning the election of directors, amendments to our Articles of Incorporation or proposed mergers or other significant corporate transactions. Shareholders should be aware that they may have limited ability to influence the outcome of any vote in the future. Since there is presently a limited trading market for our common stock, purchasers of our common stock may have difficulty selling their shares, should they desire to do so.Due to a number of factors, including the lack of listing of our common stock on a national securities exchange, the trading volume in our common stock is limited.As a result, the sale of a significant amount of common stock by the selling shareholders may depress the price of our common stock and you may lose all or a portion of your investment. Since our common stock is not presently listed on a national securities exchange, trading in our shares will likely be subject to rules governing “penny stocks,” which will impair trading activity in our shares. Our common stock may be subject to rules adopted by the SEC regulating broker-dealer practices in connection with transactions in penny stocks. Those disclosure rules applicable to penny stocks require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized disclosure document required by the SEC. These rules also require a cooling off period before the transaction can be finalized. These requirements may have the effect of reducing the level of trading activity in any secondary market for our common stock. Many brokers may be unwilling to engage in transactions in our common stock because of the added disclosure requirements, thereby making it more difficult for stockholders to dispose of their shares. Issuances of our stock in the future could dilute existing shareholders and adversely affect the market price of our Common Stock. We have the authority to issue up to 350,000,000 shares of Common Stock, 100,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our Common Stock without stockholder approval.We intend to substantially increase the number of authorized shares of Common Stock to provide for the conversion of the Notes and Warrants offered hereby. Because our Common Stock is not currently listed on a national securities exchange, we are not required to solicit shareholder approval prior to issuing large blocks of our stock. These future issuances could be at values substantially below the price paid for our Common Stock by our current shareholders. In addition, we could issue large blocks of our Common Stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. Because there is presently no trading market for our common stock, the issuance of our stock may have a disproportionately large impact on its price compared to larger companies. We have never paid dividends on our Common Stock and we do not anticipate paying any in the foreseeable future. We have not paid dividends on our Common Stock to date, and we 13 Table of Contents may not be in a position to pay dividends for the foreseeable future. Our ability to pay dividends will depend on our ability to successfully develop our business plan and generate revenue from operations. Further, our initial earnings, if any, will likely be retained to finance our operations. Any future dividends will depend upon our earnings, our then-existing financial requirements and other factors, and will be at the discretion of our Board of Directors. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Restatement of Articles of Incorporation On January 14, 2011, we amended and restated our Articles of Incorporation (“Restatement”) by increasing the number of authorized shares of our common stock from 200,000,000 to 350,000,000.On January 18, 2011, we filed a definitive Information Statement on Schedule 14C describing the Restatement, and wherein we informed our shareholders that holders of a majority of our voting shares had approved the Restatement by written consent in lieu of a shareholder meeting. 14 Table of Contents PARTII ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES. Market Information Our common stock trades on the OTC:BB under the symbol “ALTO.OB”The range of high and low quotations for our common stock by fiscal quarter within the last two fiscal years (accounting for the fact that our stock only began trading in May 2009), as reported by the National Quotation Bureau Incorporated, was as follows: High Low Year ended November 30, 2010 First quarter* Second quarter Third quarter Fourth quarter Year ended November 30, 2009 First quarter - - Second quarter Third quarter Fourth quarter * On December 23, 2009, the Company effected a 8-1 forward stock split of its outstanding shares.The share prices in the table above (including prices prior to the split) are shown on a post-split basis. The above quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. Number of Holders As of March 15, 2011, there were 6 record holders of our common stock, not counting shares held in “street name” in brokerage accounts which is unknown. As of March 15, 2011, there were 274,013,332 shares of common stock outstanding on record with the stock transfer agent. Transfer Agent We have appointed Olde Monmouth Stock Transfer Co., Inc. as the transfer agent for our common stock.The principal office of our transfer agent is located at 200 Memorial Parkway, Atlantic Highlands, NJ 07716 and its telephone number is (732) 872-2727. Penny Stock Rules Due to the price of our common stock, as well as the fact that we are not listed on a national securities exchange, our stock is characterized as “penny stocks” under applicable 15 Table of Contents securities regulations.Our stock will therefore be subject to rules adopted by the SEC regulating broker-dealer practices in connection with transactions in penny stocks.The broker or dealer proposing to effect a transaction in a penny stock must furnish his customer a document containing information prescribed by the SEC and obtain from the customer an executed acknowledgment of receipt of that document.The broker or dealer must also provide the customer with pricing information regarding the security prior to the transaction and with the written confirmation of the transaction.The broker or dealer must also disclose the aggregate amount of any compensation received or receivable by him in connection with such transaction prior to consummating the transaction and with the written confirmation of the trade.The broker or dealer must also send an account statement to each customer for which he has executed a transaction in a penny stock each month in which such security is held for the customer's account. The existence of these rules may have an effect on the price of our stock, and the willingness of certain brokers to effect transactions in our stock. Dividend Policy We have never declared or paid dividends on our common stock. Payment of future dividends, if any, will be at the discretion of our Board of Directors after taking into account various factors, including the terms of any credit arrangements, our financial condition, operating results, current and anticipated cash needs and plans for expansion. At the present time, we are not party to any agreement that would limit our ability to pay dividends. ITEM 6. SELECTED FINANCIAL DATA. Not required. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements.Our actual results are likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the Risk Factors section included in this Annual Report on Form 10-K. Plan of Operation Company Information.Alto was incorporated in the State of Nevada on September 21, 2007.We are an exploration stage corporation. An exploration stage corporation is one engaged in the search of mineral deposits or reserves which are not in either the development or production stage.We maintain our statutory registered agent's office at National Registered Agents, Inc. of NV, 1000 East William Street, Suite 204, Carson City, Nevada 89701 and our business office and mailing address is 245 Park Avenue, Suite 2431, New York, NY 10167. Our telephone number is (212) 803-8187. Vision, Mission, and Goals.We believe that the price of precious metals, ores and other commodities will continue to move higher over the long term, commensurate with increases in 16 Table of Contents aggregate world demand and a sustained decline in the U.S. dollar resulting from looming inflation and unsustainable government debt levels.We expect these trends will drive investors to include more traditional "safe haven" investments in their portfolios, consisting of gold, precious metals and natural resource commodities.We seek to explore, develop and produce mineral resources in favorable jurisdictions where exploration and exploitation is promoted by governments in mining "friendly" territories.In the short-term, we intend to identify, explore and develop concessions such that a resource calculation can be made under compliant engineering standards. Our near term goals include obtaining a series of studies from third-party engineers to “prove up” deposits in which we have an interest as financially viable, mineable ventures.Our mid-term goals include moving the Company into a production phase through organic growth, by acquisition, or in partnership with existing producers and ultimately creating an inviting target for merger or acquisition by one of the world's top majors. Mining Concessions and Interests.We hold rights to certain mineral interests in Mexico and Africa, and seek to acquire additional interests in mineral holdings in these regions as well as in South America.If we are able to successfully develop the interests we acquire, we may engage in (or contract with third parties for the) extraction and production of the minerals involved, may sell these interests, or pursue a combination of the foregoing.A more comprehensive description of these interests is included in this annual report on Form 10-K beginning on page . We have not generated any revenues since the inception of the Company and we have been issued a “going concern” opinion from our auditors.We have no plans to change our business activities. Liquidity and Capital Resources As of November 30, 2010, our working capital deficit of $501,123 was comprised of total current assets of $2,142 consisting of cash and cash equivalents, and total current liabilities of $503,265.While we continued to consume working capital in the pursuit of our business plan, the consumption was more than offset by the sale of equity securities and the conversion of certain indebtedness into equity. Management does not believe that the Company’s current capital resources will be sufficient to fund its operating activity and other capital resource demands during the next fiscal year.Our ability to continue as a going concern is contingent upon our ability to obtain capital through the sale of equity or issuance of debt, joint venture or sale of assets, and ultimately attaining profitable operations. There is no assurance that we will be able to successfully complete any one of these activities. The independent registered public accounting firm’s report on our financial statements as of November 30, 2010, and for each of the years in the two-year period then ended, includes a “going concern” explanatory paragraph, that describes substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to the factors prompting the explanatory paragraph are discussed below. We are presently seeking additional debt and equity financing to provide sufficient funds for payment of obligations incurred and to fund our ongoing business plan. Although we are actively seeking to acquire and develop mineral interests throughout the world, we have not yet generated any revenue from our operations. We have historically relied on equity and debt financings to fund our capital resource requirements. We have 17 Table of Contents experienced net losses since inception.We will be dependent on additional debt and equity financing to develop our new business. All of our investment in research and development activities has been expensed, and does not appear as an asset on our balance sheet. Our ability to pay accounts payable and accrued expenses and repay borrowings is dependent upon receipt of new funding from related parties, private placements or debt financing.Certain related parties have periodically advanced funds to us to meet our working capital needs.The related parties are under no obligation to continue these advances. Net cash used in operating activities was $185,933 during the year ended November 30, 2010, compared to $17,655 during 2009.During the year ended November 30, 2010, we incurred a net loss of $4,343,209.Included in the loss is stock issued for services in the amount of $3,824,155 and the amortization of debt discount of $38,936.In addition, accounts payable and accrued expenses increased by $322,724 during the year ended November 30, 2010.During the year ended November 30, 2009, we incurred a net loss of $58,395 and reported an increase in accounts payable and accrued expenses of $34,340.Historically, we have reported significant fluctuations in cash usage, as the timing of our cash payments is typically dependent upon cash provided by financing activities. During the years ended November 30, 2010 and 2009, the Company did not receive or use funds in its investing activities. Net cash provided by financing activities during the year ended November 30, 2010, was $187,500, compared to $17,120 during the year ended November 30, 2009.During 2010, we received proceeds of $237,500 in the form of loans and made repayment of loans in the amount of $50,000.During 2009, we received advances from related parties of $17,120. Events Subsequent to Fiscal Year End Increase in Voting Control of Mark Klok.On October 15, 2010, the Board of Directors of the Company approved the issuance of 100,000 shares of Series B Preferred Stock to Opiuchus Holdings, Inc., a corporation owned and controlled by Mark Klok, the Chief Executive Officer, Chairman of the Company, and the Company’s largest beneficial holder of voting shares.As originally issued, each share of Series B Preferred Stock carried 2,000 votes per share and is entitled to vote together with holders of common stock on all matters upon which common stockholders may vote.On January 14, 2011, a majority of the Company’s disinterested directors approved an increase in the voting rights of the Series B Preferred Stock from 2,000 to 20,000 votes per share.Although the Series B Preferred Stock carries carry no dividend, distribution, or liquidation rights and is not convertible into common stock, as a result of such issuance, Mr. Klok, together with other shares of common stock and Series A Preferred Stock beneficially owned, holds 2,066,000,000 voting rights and may unilaterally control the election of the Board of Directors and other substantive matters requiring consent of holders of a majority of the voting shares of the Company. Joint Venture for Mineral Concessions in Mali.On December 21, 2010, the Company signed a joint venture agreement with Saint Watson Mining Company Mali SARL, a Mali corporation ("SWMCM"), and Saint Watson Mining Company Ltd., a Sierra Leone limited company (“SWMC”).SWMCM is a company based in Mali with 2 major projects including the 18 Table of Contents Bagoe River Dredge Project located in Mali, a gold mining dredge on the Bagoe River and the Bougouni concessions, a claim approved and held by SWMCM for the extraction of gold and other minerals.SWMC is a company based in Sierra Leone with two concessions projects including the Levuma and Punduru concessions. The Company will contribute $400,000 and issue 10,000,000 shares of common stock of the company in exchange for a 50% interest in the joint venture.SWMC and SWMCM will contribute all rights, interest, ownership and title to the Bagoe River Dredge Project located in Mali, West Africa and the Bougouni Concession. SWMC will contribute all right, interest, ownership and title to the Punduru and Levuma Concessions to the joint venture and the following pieces of equipment: a) Dredge Dx8 b) 100 Ton Wash plant c) 30 Ton Wash plant d) 75 Ton Wash plant e) Knelson Concentrator f) Diester Table g) Work Vehicles 9 h) Assay Laboratory. Acquisition of Operating Rights to Mineral Concession in Mexico.On January 24, 2011, the Company acquired (the “Acquisition”) all of the membership units of Liberty American, LLC (“Liberty”), a Utah limited liability company that holds certain development rights with respect to the La Cienega gold mining concession in Northern Sonora, Mexico.The Company issued ten million shares of restricted stock in exchange for all of the membership units of Liberty.The agreement embodying the Acquisition contained standard warranties and representations by the Company and the previous owner of Liberty. Joint Venture for Mineral Concessions in California.On February 11, 2011, the Company signed a Joint Venture Agreement with American Enviro-medial LLC, a California limited liability company ("AEM").AEM owns the Horse Shoe Bar mining and mineral lease on the Middle Fork of the American River in California (the “Mineral Lease”).The Company and AEM shall form Alto Horse Shoe Bar Mining LLC (the “Joint Venture Company”) to operate and manage the joint venture.According to the terms of the joint venture, the Company will contribute $150,000 during the first year which will be used for equipment placement and exploration.Further funding will be contributed by the Company based upon the success of the exploration efforts of the Joint Venture Company.AEM will contribute all ownership rights to the Mineral Lease to the Joint Venture Company.The Company and AEM will each own fifty percent (50%) of the Joint Venture Company. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies We believe the following more critical accounting policies are used in the preparation of our financial statements: Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.On a periodic basis, management reviews those estimates, including those related to valuation allowances, loss contingencies, income taxes, and projection of future cash flows. Mineral Property Costs.The Company has been in the exploration stage since its formation on April 25, 2007 and has not yet realized any revenues from its planned operations. It 19 Table of Contents is primarily engaged in the acquisition, exploration and development of mineral properties. Mineral property acquisition costs are capitalized when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures. Mineral property acquisition costs are expensed as incurred if the criteria for capitalization are not met. In the event that a mineral property is acquired through the issuance of the Company’s shares, the mineral property will be recorded at the fair value of the respective property or the fair value of common shares, whichever is more readily determinable. When mineral properties are acquired under option agreements with future acquisition payments to be made at the sole discretion of the Company, those future payments, whether in cash or shares, are recorded only when the Company has made or is obliged to make the payment or issue the shares. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and pre feasibility, the costs incurred to develop such property will be capitalized. Recent Accounting Pronouncements In August 2009, the FASB issued an update to ASC 820.This Accounting Standards Update (“ASU”) No. 2009-5, Measuring Liabilities at Fair Value (“ASU 2009-5”) amends the provisions in ASC 820 related to the fair value measurement of liabilities and clarifies for circumstances in which a quoted price in an active market for the identical liability is not available.ASU 2009-5 is intended to reduce potential ambiguity in financial reporting when measuring the fair value of liabilities.ASU 2009-5 was effective for the Company in the first quarter of fiscal year 2010.ASU 2009-5 concerns disclosure only.The adoption of ASU 2009-5 did not have a material effect on the Company’s consolidated financial statements. In December 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-17, which codifies SFAS No. 167, Amendments to FASB Interpretation No. 46(R) issued in June 2009.ASU 2009-17 requires a qualitative approach to identifying a controlling financial interest in a variable interest entity (“VIE”), and requires ongoing assessment of whether an entity is a VIE and whether an interest in a VIE makes the holder the primary beneficiary of the VIE.ASU 2009-17 is effective for annual reporting periods beginning after November 15, 2009.The adoption of ASU 2009-17 did not have a material effect on the Company’s financial statements. In January 2010, the FASB issued ASU 2010-6, Improving Disclosures About Fair Value Measurements, which requires reporting entities to make new disclosures about recurring or nonrecurring fair-value measurements including significant transfers into and out of Level 1 and Level 2 fair-value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements.ASU 2010-6 is effective for annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010.The Company believes that the adoption of ASU 2010-6 will not have a material effect on its consolidated financial statements. There were various other accounting standards and interpretations recently issued, none of which are expected to a have a material impact on the Company's consolidated financial position, operations or cash flows. 20 Table of Contents Forward-Looking Statements This report contains or incorporates by reference forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 concerning our future business plans and strategies, the receipt of working capital, future revenues and other statements that are not historical in nature.In this report, forward-looking statements are often identified by the words “anticipate,” “plan,” “believe,” “expect,” “estimate,” and the like.These forward-looking statements reflect our current beliefs, expectations and opinions with respect to future events, and involve future risks and uncertainties which could cause actual results to differ materially from those expressed or implied. In addition to the specific factors identified under “RISK FACTORS” above, other uncertainties that could affect the accuracy of forward-looking statements include: •the worldwide economic situation; •any changes in interest rates or inflation; •the willingness and ability of third parties to honor their contractual commitments; •our ability to raise additional capital, as it may be affected by current conditions in the stock market and competition for risk capital; •our capital expenditures, as they may be affected by delays or cost overruns; •environmental and other regulations, as the same presently exist or may later be amended; •our ability to identify, finance and integrate any future acquisitions; and •the volatility of our common stock price. This list, together with the factors identified under “RISK FACTORS,” is not exhaustive of the factors that may affect any of our forward-looking statements. You should read this report completely and with the understanding that our actual future results may be materially different from what we expect. These forward-looking statements represent our beliefs, expectations and opinions only as of the date of this report. We do not intend to update these forward looking statements except as required by law. We qualify all of our forward-looking statements by these cautionary statements. ITEM 7B. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. 21 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. FINANCIAL STATEMENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 23 Balance Sheets 24 Statements of Operations 25 Statements of Stockholder’s Equity (Deficit) 26 Statements of Cash Flows 28 NOTES TO FINANCIAL STATEMENTS 29 22 Table of Contents MANAGEMENT’S REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules 13a-15(f) under the Exchange Act. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: - Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and disposition of assets; - Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of management and our directors; and - Provide reasonable assurance regarding prevention and timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on our financial statements. Internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems that are determined to be effective provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of our internal control over financial reporting based on criteria for effective internal control over financial reporting described in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission as determined to apply to a company our size. Based on its assessment, management concluded that we maintained effective internal control over financial reporting as of November 30, 2010. 23 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Alto Group Holdings, Inc. I have audited the accompanying balance sheets of Alto Group Holdings, Inc. (the Company), an exploration stage company, as of November 30, 2010 and 2009 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended November 30, 2010 and 2009, and for the period September 21, 2007 (inception) to November 30, 2010. These financial statements are the responsibility of the Company’s management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Alto Group Holdings, Inc. as of November 30, 2010 and 2009 and the results of its operations and its cash flows for the years ended November 30, 2010 and 2009 and for the period September 21, 2007 (inception) to November 30, 2010 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s present financial situation raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MICHAEL T. STUDER CPA P.C. Michael T. Studer CPA P.C. Freeport, New York March 15, 2011 24 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) BALANCE SHEETS ASSETS November 30, November 30, CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets OTHER ASSETS Mining assets - Mineral property acquistion costs, less reserve for impairment of $6,500 - - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties Notes payable - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.00001 par value; 100,000,000 shares authorized: Series A Preferred Stock, 20,000,000 shares designated, 14,000,000 and -0- shares issued and outstanding, respectively - Series B Preferred Stock, 100,000 and -0- shares issued and outstanding, respectively 1 - Common stock, $0.00001 par value; 350,000,000 shares authorized, 120,013,332 and 79,680,000 shares issued and outstanding and to be issued, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 25 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) STATEMENTS OF OPERATIONS From Inception on September 21, For the Years Ended 2007 Through November 30, November 30, NET REVENUES $
